DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the response, filed on 05/21/2021, with respect to 1, 3-19 and 21 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 3-15, 17, 18 and 21 the 35 USC 103 rejection of claims 16 and 19 have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein the coil system includes at least one coil element: and at least one of: the at least one coil element includes a planar coil: the at least one coil element includes a coil element in a section of a coil winding having the shape of a circular segment or the shape of an annular segment having a predefined opening angle: the at least one coil element includes a coil element designed as part of an LC resonator with first and second terminals that are connected or connectable to a capacitor: and the at least one coil element includes a plurality of identical coil elements that at least one of are connected to one another in series and uniformly cover a round angle.
Claims 3-17 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 18, the prior art of record neither shows nor suggests the combination of structural elements wherein the stator includes a primary coil that is designed for generating and transmitting a magnetic alternating field: the rotor includes a secondary coil that is designed for receiving the magnetic alternating field of the primary coil and for generating an induction voltage as an 
With respect to claim 21, the prior art of record neither shows nor suggests the combination of structural elements wherein the stator includes a primary coil that is designed for generating and transmitting a magnetic alternating field: the rotor includes a secondary coil that is designed for receiving the magnetic alternating field of the primary coil and for generating an induction voltage as an operating voltage; the primary coil and the secondary coil are magnetically coupled to each other, each of the primary and secondary coils being magnetically coupled to a ferrite element; and at least one of: transmitter optical system of the rotor is configured with a light source unit; and a receiver optical system of the rotor is configured with a detector system; wherein at least one of: the ferrite element of the primary coil is provided below the coil system for the sensor element; a support of the primary coil at least one of has a partially perforated design and at least partially encloses the ferrite element of the primary coil; the primary coil at least one of has a partially perforated design and at least partially encloses the ferrite element of the primary coil; and the ferrite element of the secondary coil at least one of is structured for accommodating the target in a recess and includes a materially modified area, in the form of at least one of an implant and a coating, as a target.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2018/0154926 discloses a relative angle detection device, torque sensor, electric 
power steering device and vehicle.
US PUB 2005/0030013 discloses a rotation sensor.
US PUB 2004/0032255 discloses a magnetic 360 degree absolute non-contact rotary position 
sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858